Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable Terazoe (US6049191A) in view of Mao (CN102105040A).
With regard to claim 1, Terazoe teaches a coil device, comprising: a coil unit (e.g.,10, 20, 34, Fig. 1) for stowing a coil part (e.g., 20, 10, Fig. 1) and having a main surface (e.g., surface of 34, Fig. 1); and a heat dissipation unit (e.g., 40, Fig. 1, Fig. 2) thermally connected to the coil unit (e.g., 20, Fig. 1, Fig. 2),  wherein the heat dissipation unit includes: a heat dissipation body (e.g., 30, Fig. 1, Fig. 2), thermally connected to the main surface (e.g., surface of 34, Fig. 1, Fig. 2), heat dissipation member ( 40,  Fig. 2) thermally connected to heat dissipation body ( e.g., 30, Fig. 1, Fig. 2)
Terazoe does not teach a heat dissipation member movable relative to the heat dissipation body and thermally connected to the heat dissipation body; and a drive part for driving the heat dissipation member, and wherein the heat dissipation unit has a first configuration in which the heat dissipation member projects from the heat dissipation body in a 
However, Mao teaches a heat dissipation member ( e.g., 14, Fig. 1, Fig. 2) movable relative to the heat dissipation body ( the terminal equipment contain 14, Fig. 1, Fig. 2)  ; and a drive part ( e.g., 13, Fig. 1) for driving the heat dissipation member ( e.g., 14, Fig. 1, Fig. 2)  and wherein the heat dissipation unit has a first configuration in which the heat dissipation member projects ( e.g., 14, Fig. 2) from the heat dissipation body ( the terminal equipment contain 14, Fig. 2)  in a direction along the main surface ( surface of the terminal equipment box, Fig. 2, as seen in Terazoe, the top of heat dissipation body 30 is on top of main surface 34, therefore, the combination of Terazoe and Mao teaches about the a heat dissipation member projects from the main surface)  , and a second configuration in which the heat dissipation member ( e.g., 14, Fig. 1) is stowed in the heat dissipation body ( the terminal equipment contain 14, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Terazoe, to include a heat dissipation member movable relative to the heat dissipation body and thermally connected to the heat dissipation body; and a drive part for driving the heat dissipation member, and wherein the heat dissipation unit has a first configuration in which the heat dissipation member projects from the heat dissipation body in a direction along the main surface, and a second configuration in which the heat dissipation member is stowed in the heat dissipation body,  as taught by Mao , in order to satisfy terminal equipment portability, miniaturization, realize the good heat radiating of terminal equipment ( page 2 of Mao).
With regard to claim 2, the combination of Terazoe and Mao teaches all the limitations of claim 1.
Terazoe does not teach the coil part is being supplied with an electric current, the heat dissipation unit is in the first configuration.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the coil part to be supplied with an electric current, the heat dissipation unit is in the first configuration, as taught by Mao , in order to adaptive control the power dissipation, realize the good heat radiating of terminal equipment ( page 2 , page 5of Mao).
With regard to claim 3, the combination of Terazoe and Mao teaches all the limitations of claim 2.
Terazoe does not teach when wherein when the heat dissipation unit is in the first configuration, a length of the heat dissipation member projecting from the heat dissipation body is a predetermined desired projection length.
Mao teaches when wherein when the heat dissipation unit is in the first configuration, a length of the heat dissipation member projecting from the heat dissipation body is a predetermined desired projection length (see Fig. 2 14 is projected from the terminal equipment box at a predetermined length).




3. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Terazoe (US6049191A) and Mao (CN102105040A) in further view of Araki (US20180072182A1)
	With regard to claim 4, the combination of Terazoe and Mao teaches all the limitations of claim 2, but not wherein the coil device supplies power to a paired coil device or receives power from the paired coil device, and when the heat dissipation unit is in the first configuration, the length of the heat dissipation member projecting from the heat dissipation body is determined based on an amount of misalignment between the coil part of the coil device and the coil part of the paired coil device.
	However, Araki teaches wherein the coil device (e.g., 21a, Fig. 1) supplies power to a paired coil device or receives power from the paired coil device ( e.g., 12a, Fig. 1), and  when the heat dissipation unit is in the first configuration, the length of the heat dissipation member projecting from the heat dissipation body is determined based on an amount of misalignment between the coil part of the coil device and the coil part of the paired coil device ([0016] of Araki teaches If the misalignment between the power transmission coil and the power reception coil (a misalignment between power transmission and reception) increases, heat generation of the power reception unit during power reception may increase. Page 5 of Mao teaches temperature detecting module detects the temperature of mobile terminal device in real time, main processing block receives this temperature data in real time, if being lower than, this 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 , to configure  wherein the coil device to supply power to a paired coil device or receives power from the paired coil device, and when the heat dissipation unit is in the first configuration, the length of the heat dissipation member projecting from the heat dissipation body is determined based on an amount of misalignment between the coil part of the coil device and the coil part of the paired coil device.,  as taught by Arkai , in order to adaptive dissipate the heat based on the heating condition of the system,  and implement a reliable cooling method for the system ( [0016] of Arkai).

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Niizuma (US20160381829A1) teaches that a coil device with cooling fin.
Wechsler (US20170129345A1) teaches cooling device in an extended state and retracted state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836